DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 22 February 2022 in response to the Office Action of 08 August 2021 are acknowledged and have been entered. Claims 3, 5, 9, and 22 have been cancelled. Claims 1, 6, 8, 15, 16, 18, and 20 have been amended. Claims 1-2, 4, 6-8, and 10-21 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicants'  amendments and/or arguments.	

Information Disclosure Statement

The information disclosure statement filed 02/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) in view of Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), and Anderson catalog (retrieved from<https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search). This is a new rejection necessitated by Applicants’ amendments.
Regarding claims 1, 2, 4, 10 and 12-13, Barrangou teaches a recombinant nucleic acid construct encoding (i.e., capable of amplifying) a Type I-E CRISPR associated complex for i.e., first DNA construct) in the genetically recalcitrant L. crispatus species [0009, 0177].  Barrangou teaches that L. crispatus has become an emerging probiotic for women's and poultry health due to its ability to produce of antimicrobial compounds and exopolysaccharides (i.e., a production strain of bacteria) [0176]. Barrangou teaches that the polynucleotides can be introduced into and exist in a recombinant host cell, thereby teaching a cell comprising a first DNA construct that comprises a nucleotide sequence encoding a Cas nuclease where the Cas nuclease is capable of being amplified in the cell of the production strain [0072]. Barrangou teaches that the nucleic acid construct and nucleotide sequences may be used in connection with vectors; and the vector as defined herein can transform a prokaryotic (i.e., bacteria or archaeal) or eukaryotic host either by integration into the cellular genome or exist extrachromosomally (e.g., autonomous replicating plasmid with an origin of replication) [0108].  Barrangou teaches that the Cascade complex, encompassing the crRNA and Cas proteins, constitutes a double-stranded DNA recognition machinery that drives the selective nucleotide base-pairing between the crRNA and the complementary DNA strand; and the Cas3 helicase nuclease is recruited by Cascade (i.e., operable) to unwind and degrade (i.e., cut) the nontarget strand in a 3' to 5' direction, via nuclease and helicase-dependent activities [0175].  Barrangou also teaches that the compositions (e.g., recombinant nucleic acid constructs) of the present invention may be used in methods for modifying nucleic acids such as modifying the genome of a target organism or a cell thereof [0140].  Barrangou teaches that at least one promoter may be operably linked to a recombinant nucleic acid of the invention comprising a Cas3 [0073]. Barrangou teaches that promoters useful with this invention can include, but are not limited to, promoters functional with the organism of interest, and constitutive and inducible promoters [0074]. Barrangou teaches that, depending upon the objective, the promoter may be a L. crispatus genomes in which the CRISPR subtypes were designated based on the occurrence of signature Cas proteins (Cas9-TypeII, Cas3-TypeI) [0179; Fig. 9].  Barrangou teaches that Cas3-based exonucleolytic activity can be toxic to bacterial cells [0220].
Regarding claim 14, Barrangou teaches that the vector can be a plasmid, phagemid vector or bacteriophage (delivery vehicle) [0108] or high copy plasmids [Table 1].
 Barrangou does not teach or suggest enhancing the yield of a first DNA construct by culturing the cells containing the first construct that encodes a Cas nuclease.  Barrangou does not teach or suggest that the cell comprises a nucleic acid encoding the repressor, that the nucleic acid encoding the repressor is a chromosomally-integrated sequence, and that the first DNA construct does not comprise the nucleic acid sequence encoding the repressor.  Barrangou do not teach or suggest that the promoter has a strength less than the Anderson Score promoter BBa_J23108 and that the yield of amplified copies of the first DNA construct is enhanced relative to the yield produced using a constitutive promoter having an Anderson Score (AS) of AS >0.5.
Maresca teaches engineered nucleic acid constructs ("engineered constructs") useful for cross-species integration and introducing into a genome (i.e., chromosomally integrated) an inducible genome editing system [0003].  Maresca teaches that these engineered constructs permit spatially-controlled and temporally-controlled activation of target gene expression following site-specific integration into a genome [0003].  Maresca teaches a single construct that comprises the genetic elements used to express a regulatory protein, as well as the i.e., promoters) used to express a target gene. [0003]. Maresca teaches an engineered construct comprising an inducible promoter operably linked to a nucleic acid (e.g., gene) encoding the lac repressor protein, which is located upstream from a lac operon (i.e., a nucleotide sequence that is capable of binding to a repressor); operably linked to a nucleic acid encoding an enzyme that cleaves nucleic acid (e.g., Cas9 nuclease, Cpf1 nuclease, or a functional equivalent thereof) [0107, 0004].  Maresca teaches that this single-construct configuration results in tightly regulated and substantially non-leaky target gene expression, thereby providing more precise and efficient genome editing capability relative to presently available systems [0077].  Maresca teaches that a nucleic acid encoding a guide RNA is introduced into a host cell that is modified to express (e.g., stably express) in the cell genome an engineered construct of the present disclosure (e.g., a construct encoding a Cas9 nuclease) and is used to replace any unwanted DNA introduced into the host cell during modification of the host cell genome [0077]. Maresca teaches that modification of this host cell may result in the introduction of vector [0077].  Maresca teaches genetic elements used to express a regulatory protein (repressor), as well as the inducible genetic elements used to express a target gene, thereby teaching that the repressor is expressed while the first DNA construct is amplified/capable of being amplified in the cell of a production strain [0003].  Maresca teaches culturing cells with engineered constructs [0101, 0146, 0169].
Regarding claims 6-8, Maresca teaches an engineered construct comprises a promoter (e.g., CAG) operably linked to a nucleic acid ( e.g., gene) encoding the lac repressor protein, which is located upstream from a lac operon (i.e. lac promoter) operably linked to a nucleic acid encoding an enzyme that cleaves nucleic acid [0107].  Maresca teaches that the lac repressor is a DNA-binding protein that binds to the lac operon and inhibits expression of a nucleic acid operably linked to the lac operon [0104].  
Regarding claim 11, Maresca teaches an engineered construct comprising an inducible promoter operably linked to a nucleic acid (e.g., gene) encoding the lac repressor protein operably linked to a nucleic acid encoding an enzyme that cleaves (e.g., Cas9 nuclease, Cpf1 nuclease, or a functional equivalent thereof) [0107, 0004].
Lopes teaches the modification of bacteria for creating robust bacterial strains for industrial scale production [0012].  Lopes teaches expressing Cas9 in the bacteria under the control of an inducible promoter due to the observation that the toxicity of Cas9 is high [0008].  Lopes teaches inducible promoters whose expression is controlled by the transcriptional repressor TetR [0086] and promoters repressed by LacR [0240]. Lopes teaches integration of the transcriptional repressor into the bacteria chromosome [0018].    
Yao teaches that high expression of Cas9 causes toxicity in bacteria and that transient or low-level expression of Cas9 allows for efficient genome editing [pg. 142, col. 2, para 3].
Lutz teaches the integration of transcription units encoding LacR and TetR into E.coli genome, generating the resulting strain DH5αZ1 [Fig. 3, pg. 1206, col. 2, para 2].  Lutz teaches the cloning of genes encoding highly toxic products is permitted when those genes are placed under repression condition promoters like PLtetO-1 and Plac/ara-1 [pg. 1207, col. 2, para. 2]. Lutz teaches the stable maintenance of Cfr9I restriction endonuclease in DH5αZ1 cells, thereby teaching a production strain comprising amplified copies of a DNA construct where the amplified copies of the DNA construct does not comprise the nucleic acid encoding the repressor since both the transcriptional units encoding the repressor and the endonucleases were stably integrated separately [pg. 1207, col. 2, para. 2].
Anderson catalog teaches a number of constitutive promoters, including those with
Anderson Score, i.e., measured strength, of between 0 and 0.5; and teaches that these promoters are suitable for general protein expression in E. coli and likely other prokaryotes 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell of Barrangou where the production strain of bacteria contains transcription units encoding LacR and TetR integrated into the bacteria genome as taught by Lutz.  One of ordinary skill would be motivated to make this modification for the advantage of inhibiting expression of a nucleic acid operably linked to the lac operon, i.e., Cas nucleases, to permit spatially-controlled and temporally-controlled activation of target gene expression and to reduce cellular toxicity caused by Cas 9 as taught by Maresca, Lopes and Yao, all while allowing efficient genome editing.  This modification would amount to a combination of prior art elements according to known methods to yield predictable results of genome editing.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the cells as taught and suggested by Barrangou, Maresca, Lopes, Yao and Lutz to enhance the yield of copies of the Cas9 construct by culturing the cells to allow for replication of the first DNA construct Maresca.  The DNA construct, encoding a Cas nuclease, which is under control of the repressible promoter, gives a skilled artisan the ability to control transcriptional activity to prevent the Cas9 endonuclease toxicity.  Having the ability to control transcription of Cas9 allows a skilled artisan to minimize cellular toxicity, thereby maximizing amplification of the first DNA construct encoding the Cas nuclease due to the 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the promoter in the first DNA construct as taught and suggested by Barrangou, Maresca, Lopes, Yao and Lutz with a promoter that has strength weaker than the Anderson Score promoter BBa_J23108 as taught by Anderson Catalogue.  One of ordinary skill would be motivated to make this modification for the advantage of optimizing the expression of the Cas protein, where the construct of Barrangou with a promoter weaker than BBa_J23108 would initiate a level of expression with high cellular growth rates (i.e. promoting production cell viability) during the amplification of the DNA construct, thereby preventing a toxicity in the cells expressing the DNA construct given both Lopes and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells.  Furthermore, it would be obvious to a skilled artisan that the construct under the control of a promoter that has a strength weaker than BBa_J23108, that has a Anderson score of 0.51, would produce a higher yield of amplified copies of the first DNA than a construct under the control of a promoter that has an Anderson score of greater than or equal to 0.5 due to the cellular toxicity that the higher strength promoter would cause as taught by Yao.  

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog as applied to claims 1, 2, 4, 6-8, 10, and 12-14, and further in view of Liu (US 2017/0233708 A1, PCT filed 8/17/2017). This is a new rejection necessitated by Applicants’ amendments
The teachings of Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog are discussed above as applied to claim 1, 2, 4, 6-8, 10, and 12-14 and similarly apply to claims 15-20.  
Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog do not teach or suggest that the production strain cells comprise a helper phage genome that is inducible to produce phage coat proteins in the cells, that the method further comprises inducing production of the phage proteins and causing packaging of the amplified DNA into phage particles or non-self-replicative transduction particles, and further isolating the phage or transduction particles.  Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog do not teach or suggest that the phage or particles are devoid of an expressive nucleotide sequence encoding the repressor, whereby the promoter is functional when the first DNA construct is introduced into a target host cell.
Regarding claims 15 and 16, Liu teaches a nucleic acid construct comprising a nucleotide sequence encoding a protease (i.e., gene of interest/first DNA construct) to be evolved, cloned into a viral vector, for example, a phage genome, so that the expression of the encoding sequence is under the control of one or more promoters in the viral genome [col. 5, para 2].  Liu teaches that this phage vector replicates in a host cell [Col. 2, lines 40-41].  Liu teaches that the vector or a replication product thereof can be packaged into infectious phage particles in the presence of other phage functions by suitable host cells, but lacks at least one gene (pIII) required for the generation of infectious particles [0201].  Liu teaches a helper phage providing all phage functions except for the at least one gene required for the generation of infectious phage particles provided by the accessory plasmid [0018, 0115], under the control of an e.g., by using a helper phage, is that the selection phage encoding the gene of interest can be deficient in genes encoding proteins or other functions provided by the host cell and can carry a longer gene encoding the protein of interest [0122].    
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of as taught and suggested by Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog by providing to the cell Liu’s helper phage genome that is inducible to produce phage coat and structural proteins in the cell along with an accessory plasmid where the vector containing the gene of interest, i.e., Cas nuclease, can be packaged into infectious phage particles in the presence of other phage functions in the host cell as taught by Liu.  One of ordinary skill would be motivated to make this modification for the advantage of expressing longer genes.  
Furthermore, it would have been obvious to further modify the method as taught and suggested by Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog by utilizing the Liu’s helper phage expressing the nucleotide sequence encoding the repressor in the host cells vs. in the phage particles so that the when the infectious phage particles, carrying the vector 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog, and Liu by not to providing a crRNA that would be operable with the Cas protein produced in the production cell of Barrangou to prevent targeting of the production cells chromosomes.  The lack of a Cas9 operable crRNA in the production cell would render the Cas 9 inoperable.   
 Regarding claim 17, Barrangou teaches that the flexible genetic manipulation of the commensal L. crispatus uncovers tremendous potential to develop next generation probiotics for women's health and poultry health, including but not limited to enhancing the development of vaccines (i.e. pharmaceutical compositions) against infectious diseases [0220].  
Regarding claim 18, Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog do not teach or suggest that the particles are capable of infecting target host cells. Liu teaches that the phage vectors can infect bacteria host cells.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the phage particles in the vector taught and suggested by Barrangou, Maresca, Lopes, Yao, Lutz, and Anderson catalog are capable of infecting target host cells in the subject and transducing the cells with the first DNA construct, thereby expressing the Cas nuclease in the target host cells to modify a target sequence in the target host cells. This modification would amount to a combination of prior art elements according to 
Regarding claim 19, Barrangou teaches the compositions (e.g., recombinant nucleic acid constructs) of the present invention may be used in methods for selected killing of cells in a population [0140].
Regarding claim 20, Barrangou do not teach that the bacteria cells are E. coli cells.  Liu teaches the use of MG1655 E.coli cells transformed with a mutagenesis plasmid (MP) and allowed to grow at which their growth was saturated (at lease 2-3 logs of expansion) in about 48 hours [0247].  Liu also teaches that the viral vector is a phage and the host cell is a bacterial cell such as E. coli [0199].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Barrangou, Maresca, Lopes, Yao, Lutz, and Liu, where the cell is a MG1655 cell as taught by Liu.  This modification would amount to a simple substitution of one bacteria cell for another and one of ordinary skill would be motivated to make this modification for the advantage of propagating plasmid (i.e. gene of interest) numbers.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barrangou, Maresca, Lopes, Yao, Lutz, Anderson catalog, and Liu as applied to claims 1, 2, 4, 6-8, 10, and 12-20, and further in view of Tao (Tao et al. Sci. Adv. 2018;4: eaar4134). This rejection is maintained.
The teachings of Barrangou, Maresca, Lopes, Yao, Lutz, Anderson catalog, and Liu are discussed above as applied to claim 1, 2, 4, 6-8, 10, and 12-20 and similarly apply to claim.  
Barrangou, Maresca, Lopes, Yao, Lutz, Anderson catalog, and Liu do not teach or suggest that the disease or condition is an E. coli
Tao teaches using CRISPR-Cas system to disrupt the genome of phage T4 in an E.coli infection [abstract; Fig. 1]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Barrangou, Maresca, Lopes, Yao, Lutz, Anderson catalog, and Liu where the disease or condition is in E. coli infection for the advantage of killing off infected E. coli cells. 

Response to Arguments
Applicants argue that Barrangou does not teach or suggest a method for enhancing the yield of amplified copies of a first DNA construct in a population of bacterial or archaeal production strain cells and that a skilled person in the art would not be motivated to use the L. crispatus strain of Barrangou in a method of enhancing the yield of amplified copies of a DNA construct encoding a Cas.  Applicants argue that Barrangou’s recombinant host cell differs fundamentally in its functions from the presently claimed production strain cell.  Applicants’ arguments have been considered and found not persuasive.  Barrangou teaches that L. crispatus has become an emerging probiotic for women's and poultry health due to its ability to produce antimicrobial compounds and exopolysaccharides (i.e., a production strain of bacteria) [0176].  It is obvious to a skilled artisan that production of compounds and exopolysaccharides requires amplified copies of cDNA as well as mRNA.  The fact that Barrangou uses the L. crispatus cell for a different function does not diminish Barrangou’s teaching that L. crispatus is an emerging organism for production of compounds.  Therefore, Barrangou does provide teaching, suggestion, and motivation to use L. crispatus
Applicants argue that Barrangou does not teach or suggest use of a production strain cell comprising a chromosomally-integrated sequence encoding a repressor or a second DNA construct encoding the repressor. Applicants argue the objective of the repressible promoter in Barrangou and the current application.  Applicant’s arguments have been considered and found not persuasive.  
Barrangou teaches a nucleotide sequence encoding a Cas nuclease operable linked to a promoter [0073].  Barrangou teaches the promoter may be an inducible promoter [0074].  Barrangou teaches the inducible promoters can be Lac or tetracycline repressor system promoters [0099].  Barrangou teaches stable integration of nucleic acid constructs.  A skilled artisan would reason that a repressor would be needed to repress gene expression of a Cas nuclease operably linked to a Lac or tetracycline repressor system promoter as taught and suggested by Barrangou.  A skilled artisan would also reason that the repressor would either be on a second DNA construct or stably introduced to repress gene expression given Barrangou’s teachings.  Therefore, Barrangou provides teachings and a rationale for the production strain cell to comprise a chromosomally-integrated encoding a repressor or a second DNA construct encoding the repressor.  Furthermore, the fact that Barrangou uses the inducible promoters for a different function does not diminish Barrangou’s teachings that nucleic acids constructs, including Cas nuclease, of the invention can be operably linked to repressible promoters and that nucleic acids constructs can be chromosomally-integrated or exogenously expressed.  Additionally, Applicants’ intended purpose for the inducible promoter does not negate Barrangou’s teachings and rationale for the production strain cell to comprise a chromosomally-integrated encoding a repressor or a second DNA construct encoding the repressor nor does it negate that Barrangou is not capable of performing such intended use.  
Applicants argue that Barrangou does not teach a cell comprising a nucleic acid sequence encoding a repressor and that Maresca teaches a single construct that comprises the genetic element used to express a regulatory protein as wells as the inducible genetic elements used to express a target gene.  Applicants argue that Maresca does not describe the use of a chromosomally-integrated repressor sequence that is not on the amplified copied of the first construct.  
Applicants’ arguments have been considered and found not persuasive.  
Barrangou teaches Cas proteins under the control of inducible promoters such as tetracycline repressor system promoters and Lac repressor system promoter therefore for the cells to comprise such of a reporter a skilled artisan would reason that the cell must additionally encode a repressor to repress expression of the gene.  Furthermore, while Maresca does teach a single construct, Maresca also teaches a chromosomally integrating the engineered nucleic acid constructs of the invention.  It is the addition of Lutz who teaches the currently amended claims where the chromosomally-integrated repressor sequence that is not on the amplified copied of the first construct which is discussed in the new rejection above.  
Applicants also argue that claims are not obvious over Barrangou in view of Maresca, Vercoe, Yao, Anderson catalogue, Liu or Tao in any combination, these references do not teach the claimed invention and acknowledges what the teachings these references were cited for in the rejections set forth in the last office action.  Applicants’ arguments have been considered and found not persuasive.  
To begin, Vercoe is no longer cited.  Further, and in response to applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-8, and 10-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3- 5, 14, 19, 24, 26-29 of copending Application No. 16/201,736 (reference application) in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), and Anderson catalog (retrieved from<https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/201,736 claims all limitations of instant claim 1, except that the yield of amplified copies of the first DNA construct is enhanced relative to the yield produced using a constitutive promoter having an Anderson Score (AS) of AS≥0.5 to control the expression of the Cas nuclease in the production strain cells
The teachings of Barrangou, Maresca, Lopes, Yao, Lutz, Anderson catalog are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the promoter of ‘736 application with a promoter that has strength weaker than the Anderson Score promoter BBa_J23108 as taught by Anderson Catalogue.  One of ordinary skill would be motivated to make this modification for the advantage of optimizing the expression of the Cas protein, where the construct of ‘736 application with a promoter weaker than BBa_J23108 would initiate a level of expression with high cellular growth rates (i.e. promoting production cell viability) during the amplification of the DNA construct, thereby preventing a toxicity in the cells expressing the DNA construct given both Lopes and Yao’s disclosure that Cas genes are known to be toxic in bacteria cells.  Furthermore, it would have been obvious to a skilled artisan before the effective filing date of the claimed invention that the construct under the control of a promoter that has a strength weaker than BBa_J23108, that has a Anderson score of 0.51, would produce a higher yield of amplified copies of the first DNA than a construct under the control of a promoter that has an Anderson score of greater than or equal to 0.5 due to the cellular toxicity that the higher strength promoter would cause as taught by Yao.  

Claims 1-2, 4, 6-8, and 10-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/166,941 (reference application) in view of Barrangou (US 2020/0102551 A1, provisionally filed 10/01/2018) Maresca (US 20180305714A1, PCT filed 10/14/2016), Lopes (US 2019/0367947 A1, foreign filed 6/4/2018), Yao (Yao et al. Volume 3, Issue 3, September 2018, Pages 135-149), Lutz (Lutz et al. Nucleic Acids Research, 1997, Vol. 25, No. 6 1203–1210), and Anderson catalog (retrieved from<https://parts.igem.orc/Promoters/Catalog/Anderson>; 2014 from Wayback machine search).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 claims all limitations of instant claim 1 except that the yield of amplified copies of the first DNA construct is enhanced relative to the yield produced using a constitutive promoter having an Anderson Score (AS) of AS≥0.5 to control the expression of the Cas nuclease in the production strain cells
The teachings of Barrangou, Maresca, Lopes, Yao, Lutz, Anderson catalog are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the promoter of ‘941 application with a promoter that has strength weaker than the Anderson Score promoter BBa_J23108 as taught by Anderson Catalogue.  One of ordinary skill would be motivated to make this modification for the advantage of optimizing the expression of the Cas protein, where the construct of ‘941 application with a promoter weaker than BBa_J23108 would initiate a level of expression with high cellular growth rates (i.e. promoting production cell viability) during the amplification of the DNA construct, thereby preventing a toxicity in the cells expressing the DNA construct given 

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                 

/NANCY J LEITH/Primary Examiner, Art Unit 1636